Citation Nr: 0603422	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disability, to 
include as being secondary to exposure to herbicide agents.

2.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than March 18, 
1999, for the award of a 20 percent disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted a 20 percent disability 
rating for hypertension, effective from March 18, 1999.  The 
veteran appealed the assigned rating as well as the effective 
date.  This matter also arises from a July 2000 rating 
decision that denied service connection for skin disability, 
to include as being secondary to exposure to herbicide 
agents.  Jurisdiction over the matter was transferred to the 
Waco RO during the pendency of the appeal.

In September 2003, the Board remanded the matter to the RO 
for the purpose of obtaining additional evidence and to cure 
specified due process defects.  The matter was returned to 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  In a decision dated in June 1996, the Board denied 
service connection for a skin disorder due to herbicide 
exposure based on the finding that the veteran's diagnosed 
skin disabilities (psoriasis, eczema, and tinea pedis) were 
not disorders for which service connection could be granted 
on a presumptive basis, and that the veteran had failed to 
submit any credible medical evidence associating his skin 
disabilities to any type of in-service chemical exposure.  

2.  The evidence received since the June 1996 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for skin disability, to include as 
being secondary to exposure to herbicide agents.

3.  The preponderance of the evidence is against the finding 
that the veteran has a skin disability  that had its onset 
during active service or is otherwise related to service, 
including exposure to herbicide agents.

4.  The medical evidence of record does not reveal that the 
veteran has a diastolic blood pressure predominantly of 120 
or more.

5.  By a rating action dated in January 1998, the 10 percent 
disability evaluation assigned for hypertension was confirmed 
and continued; the veteran did not appeal January 1998 
decision within one year of being notified.

6.  A claim for an increased evaluation for hypertension was 
received from the veteran on March 18, 1999.

7.  It is not factually ascertainable from the evidence of 
record that the veteran's service-connected hypertension 
resulted in a diastolic pressure of predominantly 110 or 
more, or systolic pressure or predominantly 200 or more prior 
to March 18, 1999.


CONCLUSIONS OF LAW

1.  The June 1996 Board decision that denied service 
connection for skin disability is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for skin 
disability, to include as being secondary to exposure to 
herbicide agents.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Service connection for skin disability, to include as 
being secondary to exposure to herbicide agents, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

4.  The criteria for an increased evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2005).

5.  The criteria for an effective date earlier than March 18, 
1999, for the award of a 20 percent disability rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.104, Diagnostic 
Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  


By letters dated in April 2004 and March 2005, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating, an earlier effective date for an 
increase in benefits, and to reopen his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the type(s) of evidence needed to establish his claim an 
increased rating, an earlier effective date for an increase 
in benefits, and for service connection.  The April 2004 
letter provided specific notice to the veteran that he should 
submit any additional evidence or information that he felt 
would support his claims.  The April 2004 and March 2005 
letters therefore provided notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The July 1999 rating decision, October 1999 Statement of the 
Case (SOC), December 1999 SOC, July 2000 rating decision, 
August 2002 Supplemental Statement of the Case (SSOC), March 
204 SOC, and July 2005 SOC collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
increased rating, an earlier effective date, and to reopen 
his claim for service connection.  The August 2002 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records are associated with the claims file.  
Records and reports  have been obtained from private and VA 
health care providers including, but not limited to, R. 
Kattemummula, M.D., B. Myers, M.D., G.T. Gordon, M.D., 
L. Anderson, M.D., the Oklahoma City VA Medical Center 
(VAMC), the Phoenix VAMC, the Dallas VAMC, and the VA Central 
Texas Health Care System.  A decision from the Social 
Security Administration (SSA), and the records it considered 
in making its decision, are also on file.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded VA examinations to determine the nature and 
severity of his service connected hypertension and the 
etiology of his skin disability.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, 18 Vet. App. 112; Quartuccio, 
16 Vet. App. 183; Mayfield, 19 Vet. App. 103.  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
April 2004 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in July 2005.  

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



New and material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 C.F.R. § 
3.307 (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally-decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

While the RO essentially reopened the veteran's claim for 
service connection for skin disability and considered the 
claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd No. 95-7058 (Fed. Cir. May 6, 
1996).  In this regard, using the guidelines noted above, the 
Board finds that new and material evidence has been 
presented.  Hence, the claim concerning service connection 
for skin disability may be reopened.

The Board denied service connection for a skin disorder due 
to herbicide exposure in a June 1996 decision, which is 
final. 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  In that decision, the Board determined that the 
veteran's diagnosed skin disabilities (psoriasis, eczema, and 
tinea pedis) were not among the listed disorders for which 
service connection could be granted on a presumptive basis.  
The Board also held that there was no evidence that the 
veteran had been diagnosed as having porphyria cutanea tarda.  
Finally, the Board determined that the veteran had failed to 
submit an credible medical evidence associating his skin 
disabilities to any type of inservice chemical exposure 
including herbicides.

The evidence considered by the Board in its June 1996 
decision included service medical records, VA and non-VA 
treatment records, and VA examinations.  Service medical 
records showed that the veteran was seen in May 1973 for 
papular squamous patches scattered over his trunk, and that 
he was diagnosed as having pityriasis rosea.  This was the 
only time that the veteran was seen for this condition.  The 
service medical records were otherwise devoid of any findings 
of complaints, treatment, or diagnosis of a skin disability, 
to include a fungal infection.  Early post-service medical 
records were also negative for a skin disability.  When he 
was examined by VA in November 1976, the veteran's skin was 
found to be normal.  Negative findings were also made at a 
January 1979 VA examination.  Indeed, the first medical 
evidence documenting a skin rash/disability is in VA 
treatment records from 1991.  In this regard, a December 1991 
treatment note from the San Diego VAMC showed that the 
veteran was evaluated for complaints of psoriasis, and that 
he gave a history of the same since 1978.  No findings were 
made with regard to a fungal infection.  

The evidence received by VA after the June 1996 Board 
decision includes the report of a VA examination conducted in 
May 2005.  The examiner noted that the veteran provided a 
history of being diagnosed as having psoriasis in 1979 and a 
fungal infection in 1969.  He stated that both conditions had 
remained chronic since that time.  Reference was made to 
recent dermatological treatment.  Following a physical 
examination, the diagnoses, in pertinent part, were 
generalized psoriasis vulgaris and fungal infection of the 
perianal area and inguinal area.  The examiner commented that 
the veteran's recurring fungal infection had had its onset in 
1969.  As noted above, for purposes of reopening a claim, the 
opinion rendered by the VA physician is presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence referenced above shows that the veteran 
currently suffers from skin disability (fungal infection), 
and that the infection may have had its onset during his 
active service.  This evidence is not cumulative or redundant 
of the evidence previously of record, since it provides 
objective medical evidence that the veteran's current fungal 
infection had its onset in service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The report of the May 2005 
VA examination is therefore new and material; consequently, 
the claim for service connection for skin disability is 
reopened.

However, despite the fact that the claim has been reopened, 
service connection for a skin disability must still be 
denied.  Neither the veteran's currently diagnosed psoriasis 
vulgaris nor his fungal infection are among the listed 
diseases that are presumed to be related to herbicide 
exposure.  The presumption of service connection under 
38 C.F.R. § 3.309(e) therefore does not attach.  The veteran 
has also failed to proffer any competent medical evidence 
associating any current skin disability with his presumed 
exposure to herbicide agents.  It is for these reasons that 
service connection for skin disability as secondary to 
herbicide exposure is not warranted.

Further, when considering the body of the evidence as a 
whole, the Board finds that there is no persuasive support 
for service connection for skin disability on a direct basis.  
Service medical records only document a single occasion when 
the veteran was seen for a skin disorder (pityriasis rosea).  
There is no evidence of subsequent treatment for the same or 
that the veteran was treated for any other skin problem 
during his active service.  Further, as discussed above, VA 
examination reports dated in November 1976 and January 1979 
are absent any findings of a chronic skin disability 
including a fungal infection.  There is also no evidence of 
treatment of a skin disability until 1991, which 
approximately 15 years post service.  None of the post-
service records contain any findings relating the veteran's 
skin disabilities to his active service.  Additionally, the 
lack of any documented treatment for the veteran's alleged 
skin disorder for many years after his separation from active 
service, despite complaints of continuing symptomatology, 
preponderates against a finding that he had a chronic skin 
disorder during service.  In rendering a determination on the 
merits of claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).

The Board recognizes that some findings have been made that 
associate the veteran's current fungal infection to his 
active service.  Specifically, the May 2005 VA examination 
report included the opinion that the veteran's fungal 
infection of the perianal and inguinal areas had its onset 
during the veteran's active service.  This opinion appears, 
however, to have been based solely on the history reported by 
the veteran and without reference to the claims file.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993) (held that the Board 
is not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence).  Indeed, as discussed 
above, there is no evidence that the veteran was diagnosed as 
having a fungal infection in service or in the years 
immediately following service discharge.  The opinion 
contained in the May 2005 VA examination is clearly 
inaccurate and therefore not probative to the issue on 
appeal.

While the veteran contends that his current skin disability 
is related to a skin problems he had in service or is the 
result of exposure to herbicides during his Vietnam service, 
his lay testimony alone is not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent 
rating is to be assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Where there is a diastolic 
pressure of predominantly 120 or more, a 40 percent 
evaluation will be assigned.  A 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101 note (1).

Service connection for hypertension was granted in January 
1977.  A 10 percent rating was assigned.  That rating 
remained in effect until the veteran filed his claim for 
increase in March 1999.  By a rating action dated in July 
1999, the 10 percent disability rating for hypertension was 
increased to 20 percent, effective from March 1999.  
Reference was made to an April 1999 VA examination report 
that showed the veteran to have a blood pressure of 184/111 
and 193/112 while sitting and 202/118 while standing.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
20 percent disabling.  Although records from 1999 show the 
veteran received routine evaluations and treatment for 
hypertension, reports covering the period of 1999 to the 
present fail to show diastolic readings which have been 
predominantly 120 or more.  Medical reports show that his 
hypertension is currently well controlled.  Medical findings 
support only the current 20 percent rating.  The medical 
records do not suggest predominant blood pressure readings 
approaching the criteria for the next higher rating of 40 
percent.

Earlier effective date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.

The VA Office of General Counsel (OGC) explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In fixing an effective date for an award of increased 
compensation, VA must therefore make two essential 
determinations.  It must determine when a claim for increased 
compensation was received, and when a factually ascertainable 
increase in disability occurred.

The relevant facts of this case show that service connection 
for hypertension was granted in January 1977, and that a 10 
percent rating was assigned.  The 10 percent rating was 
continued in a 1992 rating decision.  The veteran appealed 
that decision, and, in a decision dated in June 1996, the 
Board denied the assignment of a disability rating in excess 
of 10 percent for hypertension.  The veteran subsequently 
filed a claim for an increased evaluation but was again 
denied in a January 1998 rating decision.  The veteran did 
not appeal this decision and it became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  In March 1999, veteran filed a claim for an 
increased evaluation for hypertension.  The veteran does not 
dispute any of these findings.  Rather, he merely asserts 
that the criteria for establishing a 20 percent rating for 
hypertension had been met before March 1999.  

As discussed above, a 20 percent rating is to be assigned for 
hypertension when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  
Where there is a diastolic pressure of predominantly 120 or 
more, a 40 percent evaluation will be assigned.  A 60 percent 
evaluation requires diastolic pressure of predominantly 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has looked at the clinical evidence dated prior to 
March 18, 1999, to determine if it was factually 
ascertainable that the hypertensive disability warranted a 20 
percent rating.  In this regard, noting that he had given the 
history of having a small heart attack in July 1998, the 
matter was remanded by the Board in September 2003 for the 
express purpose of obtaining medical records relevant to the 
heart attack.  A VA letter sent in April 2004 asked the 
veteran to submit any information about the 
facilities/physicians that treated him for his July 1998 
heart attack.  The veteran responded in May 2004 by 
submitting a form indicating that his alleged heart attack 
had occurred in July 1999 not 1998.  Records received from 
the identified physician (R. Kattegummula) show the veteran 
was seen in July 1999 for complaints of nose bleeding 
following exercise.  No records prior to that period were 
included.  Indeed, there are no records for the one year 
period prior to the veteran's March 18, 1999, claim for 
increase that suggest that the criteria for a 20 percent 
disability rating for hypertension had been met.

In conclusion, the Board finds that the evidence of record 
did not factually show that an increase in the veteran's 
service-connected hypertension warranting a disability 
evaluation in excess of 10 percent prior March 18, 1999.  
Evidence to support the award of an effective date earlier 
than March 18, 1999, has not been presented.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
which must be denied.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for skin disability is granted.

Entitlement to service connection for skin disability is 
denied.

Entitlement to an increased disability evaluation for 
hypertension is denied.

Entitlement to an effective date earlier than March 18, 1999, 
for the award of a 20 percent disability rating for 
hypertension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


